Citation Nr: 0739788	
Decision Date: 12/18/07    Archive Date: 12/26/07

DOCKET NO.  05-30 876	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for antiphospholipid 
antibody syndrome, previously claimed as a blood disorder, to 
include as being the result of exposure to herbicides.  

2.  Entitlement to service connection for recurrent 
pneumothorax, previously claimed as collapsed lung, including 
as secondary to antiphospholipid antibody syndrome.  

3.  Entitlement to service connection for hypertension and 
heart disease, including as secondary to antiphospholipid 
antibody syndrome.  


REPRESENTATION

Appellant represented by:	Texas Veterans Commission





ATTORNEY FOR THE BOARD

Kristi L. Gunn, Associate Counsel


INTRODUCTION

The veteran served on active duty from March 1968 to March 
1971.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from a December 2004 rating decision of the Waco, 
Texas, Department of Veterans Affairs (VA) Regional Office 
(RO), which denied service connection for antiphospholipid 
antibody syndrome, recurrent pneumothorax, hypertension, and 
heart disease.  

The Board notes that in the veteran's VA Form 9, Appeal to 
the Board of Veterans' Appeals, received in September 2005, 
the veteran indicated that he wanted to have a Board hearing 
at the local RO.  In November 2005, the veteran subsequently 
submitted a form, indicating his withdrawal of his hearing 
request.  Therefore, the Board finds that there is no hearing 
request pending at this time.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained.  

2.  Competent evidence of a nexus between the post service 
diagnosis of antiphospholipid antibody syndrome, including 
exposure to herbicides, is not of record.  

3.  The veteran does not have a service-connected disability.  

4.  Competent evidence of a nexus between the post service 
diagnosis of recurrent pneumothorax and service is not of 
record.  

5.  Competent evidence of a nexus between the post service 
diagnosis of hypertension and service is not of record.  

6.  Competent evidence of a nexus between the post service 
diagnosis of atherosclerotic cardiovascular disease and 
service is not of record.  


CONCLUSIONS OF LAW

1.  Antiphospholipid antibody syndrome was not incurred in or 
aggravated by active service, nor is such a disability 
presumed to have been incurred as a result of exposure to 
herbicides during service.  38 U.S.C.A. §§ 1110, 1112, 1113, 
1116, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.159, 
3.303, 3.304, 3.307, 3.309 (2007).

2.  Recurrent pneumothorax was not incurred in or aggravated 
by the veteran's active military service, nor is it secondary 
to antiphospholipid antibody syndrome.  38 U.S.C.A. §§ 1110, 
5103, 5103A, 5107 (West 2002 ); 38 C.F.R. §§ 3.159, 3.303, 
3.310 (2007).

3.  Hypertension and heart disease were not incurred in or 
aggravated by the veteran's active military service, nor are 
they secondary to antiphospholipid antibody syndrome.  38 
U.S.C.A. §§ 1110, 1112, 1113, 5103, 5103A, 5107 (West 2002 ); 
38 C.F.R. §§ 3.159, 3.303, 3.307, 3.309, 3.310 (2007).





REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Decision   
A.  Antiphospholipid Antibody Syndrome

The veteran asserts in a September 2005 personal statement 
that he developed antiphospholipid antibody syndrome as a 
result of being exposed to Agent Orange while he was in 
Vietnam during his military service.  

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service. 
38 U.S.C.A. § 1110 (West 2002).  Service connection for 
certain "chronic diseases" may be granted if manifest to a 
compensable degree within one year of separation from 
service.  38 U.S.C.A. §§ 1101, 1112, 1113 (West 2002); 38 
C.F.R. §§ 3.307, 3.309(a) (2007).  Service connection may be 
granted for any disease diagnosed after service when all the 
evidence establishes that the disease was incurred in 
service.  38 C.F.R. § 3.303(d) (2007).

A veteran, who, during active military, naval, or air 
service, served in the Republic of Vietnam during the Vietnam 
era, and has a certain listed disability, shall be presumed 
to have been exposed during such service to an herbicide 
agent (Agent Orange), unless there is affirmative evidence to 
establish that the veteran was not exposed to any such agent 
during service.  38 C.F.R. § 3.307(a)(6)(iii) (2007); McCartt 
v. West, 12 Vet. App. 164, 166 (1999).  

The following diseases shall be service connected, if the 
requirements of 38 C.F.R. § 3.307(a) are met, even if there 
is no record of such disease during service: chloracne or 
other acneform diseases consistent with chloracne, Type 2 
diabetes (also know as Type II diabetes mellitus or adult-
onset diabetes), Hodgkin's disease, multiple myeloma, non- 
Hodgkin's lymphoma, acute and subacute peripheral neuropathy, 
porphyria cutanea tarda, prostate cancer, respiratory cancers 
(cancer of the lung, bronchus, larynx, or trachea), and soft-
tissue sarcomas.  38 U.S.C.A. § 1116 (West 2002); 38 C.F.R. § 
3.309(e) (2007).

To prevail on the issue of service connection, there must be 
medical evidence of a current disability; medical evidence, 
or in certain circumstances, lay evidence of an inservice 
injury or disease; and medical evidence of a nexus between 
the claimed in-service disease or injury and the current 
disability.  Hickson v. West, 12 Vet. App. 247, 253 (1999).

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the veteran prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).  

The Board has carefully reviewed the evidence of record and 
finds that a preponderance of the evidence is against the 
grant of service connection for antiphospholipid antibody 
syndrome.  The evidence of record indicates that the veteran 
was first diagnosed with antiphospholipid antibody syndrome 
in January 2003.  The veteran's argument is that he developed 
this blood disorder as a result of herbicide exposure during 
his military service.  

As indicated above, the veteran served in Vietnam during the 
Vietnam Era; hence, he is presumed to have been exposed to 
herbicide agents during such service.  However, 
antiphospholipid antibody syndrome is not among the diseases, 
listed under 38 C.F.R. § 3.309(e), for which service 
connection, on a presumptive basis, due to herbicide 
exposure, is available.  Therefore, there is no basis to 
grant service connection for antiphospholipid syndrome on a 
presumptive basis.  

The record also presents no basis to grant service connection 
for antiphospholipid antibody syndrome on a direct basis.  
The veteran has not asserted that he had symptoms of 
antiphospholipid antibody syndrome in service, and the 
evidence of record does not suggest this either.  The 
veteran's service medical records contain no complaints, 
diagnoses, or treatments relating to a blood disorder or 
antiphospholipid antibody syndrome, and clinical evaluation 
of the veteran upon separation in October 1970 found no 
abnormalities.  As previously stated, the first objective 
medical evidence that the veteran suffered from 
antiphospholipid antibody syndrome was in January 2003, many 
years after service.  There is no objective medical evidence 
of record of the claimed disability during service or 
immediately thereafter.  See Voerth v. West, 13 Vet. App. 
117, 120-21 (1999) (there must be medical evidence on file 
demonstrating a relationship between the veteran's current 
disability and the claimed continuous symptomatology, unless 
such a relationship is one as to which a lay person's 
observations is competent).  Such evidence is lacking in this 
case, and continuity of symptomatology after service is not 
demonstrated.  

Furthermore, no medical professional has provided competent 
medical evidence linking the diagnosis of antiphospholipid 
antibody syndrome to any aspect of the veteran's active 
service, to include his presumed exposure to herbicides in 
service, and the veteran has not alluded to the existence of 
any such opinion.  Therefore, there is no probative medical 
evidence suggesting a link between the veteran's period of 
service and his current diagnosis of antiphospholipid 
antibody syndrome.  

The Board is aware of the veteran's contentions that his 
antiphospholipid antibody syndrome is somehow etiologically 
related to service, including herbicide exposure; however, as 
the record does not reflect that the veteran possesses a 
recognized degree of medical knowledge, his assertions as to 
the existence, nature and etiology of the current diagnosis 
are not competent.  Espiritu v. Derwinski, 2 Vet. App. 492 
(1992).  

Additionally, the Board is cognizant of the internet medical 
article submitted by the veteran that pertains to 
antiphospholipid antibody syndrome.  Nonetheless, it is 
insufficient to establish service connection.  A medical 
article or treatise "can provide important support when 
combined with an opinion of a medical professional" if the 
medical article or treatise evidence discusses generic 
relationships with a degree of certainty such that, under the 
facts of a specific case, there is at least "plausible 
causality" based upon objective facts rather than on an 
unsubstantiated lay medical opinion.  See Mattern v. West, 12 
Vet. App. 222, 228 (1999).  The evidence submitted by the 
veteran, however, is not accompanied by the opinion of any 
medical expert.  Rather it is accompanied solely by 
statements from the veteran, who as a layperson, is not 
competent to provide a medical opinion.  See Espiritu, supra.

Accordingly, a preponderance of the evidence is against the 
claim of service connection for antiphospholipid syndrome, 
and there is no doubt to be resolved.  See Gilbert v. 
Derwinski, 1 Vet. App. 49, 55 (1990).  

B.  Recurrent Pneumothorax, Hypertension, and Heart Disease

The veteran contends that his recurrent pneumothorax, 
hypertension, and heart disease were incurred on a secondary 
basis as a result of his antiphospholipid syndrome.  The 
veteran explained in a September 2005 personal statement that 
his blood disorder (antiphospholipid antibody syndrome) 
caused his lung to collapse and his heart to weaken, which 
resulted in the development of hypertension and heart 
disease.  

As noted previously, in general, service connection will be 
granted if it is shown that the veteran suffers from 
disability resulting from an injury suffered or disease 
contracted in line of duty, or for aggravation of a 
preexisting injury suffered or disease contracted in line of 
duty, in the active military, naval, or air service.  
38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  

The law also provides that, where a veteran served ninety 
days or more of active military service, and certain chronic 
diseases, such as cardiovascular-renal disease (to include 
arteriosclerosis and hypertension) become manifest to a 
compensable degree within one year after the date of 
separation from such service, such disease shall be presumed 
to have been incurred in service, even though there is no 
evidence of such disease during the period of service.  38 
U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 
3.309.  Although the disease need not be diagnosed within the 
presumption period, it must be shown, by acceptable lay or 
medical evidence, that there were characteristic 
manifestations of the disease to the required degree during 
that time.  Id.

Disability which is proximately due to or the result of a 
service-connected disease or injury shall be service 
connected.  When service connection is thus established for a 
secondary condition, the secondary condition shall be 
considered a part of the original condition.  38 C.F.R. § 
3.310(a) (2007).  

Secondary service connection may also be established for a 
nonservice-connected disability which is aggravated by a 
service connected disability.  In this instance, the veteran 
may be compensated for the degree of disability over and 
above the degree of disability existing prior to the 
aggravation.  Allen v. Brown, 7 Vet. App. 439, 448 (1995).

The Board notes that 38 C.F.R. § 3.310, the regulation that 
governs claims for secondary service connection, has been 
amended recently.  The intended effect of this amendment is 
to conform VA regulations to the Allen decision. 71 Fed. Reg. 
52,744 (Sept. 7, 2006) (codified at 38 C.F.R. § 3.310(b) 
(2007).  

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the appellant prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

Due to the similar medical history and evidence related to 
the remaining claims, as well as the similar disposition of 
the remaining issues, the Board will address them in a common 
discussion.  

As previously noted, service connection is not warranted for 
the veteran's antiphospholipid antibody syndrome.  Because 
the veteran has not been granted service connection for 
antiphospholipid antibody syndrome, his claim of entitlement 
to service connection for recurrent pneumothroax, 
hypertension, and heart disease as secondary to 
antiphospholipid antibody syndrome warrants no further 
consideration in this regard.  38 C.F.R. § 3.310.

The Board now turns to whether service connection is 
warranted on a direct basis for the veteran's recurrent 
pneumothroax, hypertension, and heart disease.  Service 
medical records reveal no complaints, treatments, or 
diagnoses of a lung condition, hypertension, or heart 
disease.  Clinical evaluation of the lungs, chest, and heart 
prior to discharge in October 1970 were all normal.  Post 
service treatment records reflect ongoing complaints and 
treatment for recurrent pneumothorax, hypertension, and heart 
disease.  In February 2000, the veteran was diagnosed with 
right-side spontaneous pneumothorax, and in December 2002, 
the veteran suffered a heart attack.  Shortly thereafter, he 
developed an acute spontaneous right-sided pneumothorax.  A 
January 2003 private treatment record notes that the veteran 
was admitted to the hospital and a chest tube was placed by a 
physician which established a seal in the lung.  The veteran 
was discharged with a diagnosis of recurrent spontaneous 
pneumothorax.  Private treatment records show that the 
veteran was admitted to the hospital again in February 2003, 
March 2003, and May 2003 for spontaneous pneumothorax.  In 
addition, post service treatment records reflect heart 
disease and atherosclerotic cardiovascular disease status 
post myocardial infarction and a "history of hypertension" 
as noted in a February 2003 private medical record, with no 
difficulties or problems associated with the condition.  

The Board notes that the treatment records do not 
etiologically relate the veteran's recurrent pneumothorax, 
hypertension, or heart disease to service or any event of 
service.  In fact, based upon the evidence in the claims 
file, the first time the veteran's recurrent pneumothorax, 
and hypertension and heart disease are shown is in February 
2000 and February 2003, which is many years following the 
veteran's discharge from service.  There is no objective 
medical evidence of record of a recurrent pneumothorax, 
hypertension, and heart disease caused during the veteran's 
military service or immediately thereafter.  In this regard 
the Board also notes that the absence of evidence in support 
of an alleged fact clearly is an evidentiary circumstance 
that weighs against the existence of the alleged fact.  
Forshey v. Principi, 284 F.3d 1335, 1363 (Fed. Cir. 2002) 
(negative evidence to mean that "which tends to disprove the 
existence of an alleged fact").  Given the service medical 
records, the absence of complaint or treatment until many 
years after service, and the absence of any medical evidence 
relating the veteran's symptoms to service, the Board finds 
that the evidence weighs against the veteran's claims.  

In addition to the foregoing, no medical professional has 
provided competent medical evidence linking the diagnoses of 
recurrent pneumothorax, hypertension, and heart disease to 
the veteran's active service, and the veteran has not alluded 
to the existence of any such opinion.  In particular, without 
evidence of hypertension and a heart disability in service or 
within the first postservice year and with no evidence of a 
nexus between hypertension and heart disease to service, 
service connection for hypertension and heart disease is not 
warranted.  

The Board is aware of the veteran's contentions that his 
recurrent pneumothorax, hypertension, and heart disease are 
somehow etiologically related to service, including herbicide 
exposure; however, as the record does not reflect that the 
veteran possesses a recognized degree of medical knowledge, 
his assertions as to the existence, nature and etiology of 
the current diagnoses are not competent.  Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992).  Additionally, as 
discussed above, the probative and persuasive evidence does 
not support the veteran's assertions.  

Accordingly, a preponderance of the evidence is against the 
claims for service connection for recurrent pneumothorax, 
hypertension, and heart disease, and there is no doubt to be 
resolved.  See Gilbert v. Derwinski, 1 Vet. App. 49, 55 
(1990).

II.  Duty to Notify & Assist

The Veterans Claims Assistance Act of 2000 (VCAA) imposes 
obligations on VA in terms of its duty to notify and assist 
claimants.  When VA receives a complete or substantially 
complete application for benefits, it is required to notify 
the claimant and the representative, if any, of any 
information and medical or lay evidence that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. 
§ 3.159(b) (2007); Quartuccio v. Principi, 16 Vet. App. 183 
(2002).  In Pelegrini v. Principi, 18 Vet. App. 112, 120-21 
(2004), the Court held that VA must inform the claimant of 
any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; and (3) that the claimant is expected to provide; 
and that (4) VA will request that the claimant provide any 
evidence in his possession that pertains to the claim.

The Board finds that the VCAA notice requirements have been 
satisfied by the September 2004 letter sent to the veteran.  
In the September 2004 letter, VA informed the veteran that in 
order to substantiate a claim for service connection, the 
evidence needed to show he had a current disability, a 
disease or injury in service, and evidence of a nexus between 
the post service disability and the disease or injury in 
service, which was usually shown by medical records or 
medical opinions.  

As to informing the veteran of which information and evidence 
he was to provide to VA and which information and evidence VA 
would attempt to obtain on his behalf, VA informed him it had 
a duty to obtain any records held by any federal agency.  It 
also informed him that on his behalf, VA would make 
reasonable efforts to obtain records that were not held by a 
federal agency, such as records from private doctors and 
hospitals.  The letter stated that he would need to give VA 
enough information about the records so that it could obtain 
them for him.  Finally, he was told to submit any evidence in 
his possession that pertained to the claims.  

During the pendency of this appeal, on March 3, 2006, the 
Court issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), which 
held that the VCAA notice requirements of 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service connection claim.  Those five elements include:  
(1) veteran status; (2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
(4) degree of disability; and (5) effective date of the 
disability.  The Court held that the VCAA notice must include 
notice that a disability rating and an effective date of the 
award of benefits will be assigned if service connection was 
awarded.  In the present appeal, a March 2006 letter to the 
veteran included the type of evidence necessary to establish 
a disability rating and effective date for the disability on 
appeal.  Although this notice was not issued before the 
December 2004 rating decision, the veteran has not been 
prejudiced, as the veteran's pending claims are denied.  

VA must also make reasonable efforts to assist the claimant 
in obtaining evidence necessary to substantiate the claim for 
the benefit sought, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claims.  
38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  In connection with 
the current appeal, VA obtained the veteran's service medical 
records, VA outpatient treatment records from May 2003 to 
September 2004, and private treatment records dated February 
2000 to September 2003.  

The Board notes that in response to the VCAA letter sent to 
the veteran in September 2004, the veteran indicated on his 
April 2006 VCAA Notice Response letter that he both had no 
other information or evidence to give to VA to substantiate 
his claims and had more information of evidence to give to VA 
to substantiate his claims.  The veteran also listed on the 
response form "medical records Dallas VAMC."  In May 2006, 
the veteran's representative submitted a statement, but there 
was no mention of the veteran's April 2006 VCAA Notice 
Response.  The Board notes that VA outpatient treatment 
records from Dallas VAMC were previously obtained; therefore, 
the record presents no basis for further development to 
create any additional evidence to be considered in connection 
with the claims herein decided.  

Although an examination or an opinion was not obtained in 
connection with the veteran's claims of service connection 
for antiphospholipid syndrome, recurrent pneumothorax, 
hypertension, and heart disease, VA was not under an 
obligation to provide an examination, as such is not 
necessary to make a decision on the claims.  Specifically, 
under the statute, an examination or opinion is necessary to 
make a decision on the claim when the record (1) contains 
competent evidence that the claimant has a current disability 
or persistent or recurrent symptoms of the disability; (2) 
contains evidence which indicates that the disability or 
symptoms may be associated with the claimant's active duty; 
and (3) does not contain sufficient medical evidence for VA 
to make a decision.  See 38 U.S.C.A. § 5103A(d).  

Here, the evidence does not indicate that the veteran has 
antiphospholipid antibody syndrome, recurrent pneumothorax, 
hypertension, or heart disease, which may be associated with 
his active service.  See Wells v. Principi, 326 F.3d 1381 
(Fed. Cir. 2003) (VA was not required to provide the veteran 
with a medical examination absent a showing by the veteran of 
a causal connection between the disability and service).  In 
this case, the RO informed the veteran that he would need 
competent medical evidence of current disabilities for the 
claimed conditions and of a relationship between his 
disabilities and service.  The veteran has not provided such 
evidence or indicated where such evidence may be found.  

The Board has also considered the case of Charles v. 
Principi, 16 Vet. App. 370 (2002) wherein the Court held 
that, under 38 U.S.C.A § 5103A(d)(2), VA was to provide a 
medical examination as "necessary to make a decision on a 
claim, where the evidence of record, taking into 
consideration all information and lay or medical evidence, 
[including statements of the claimant]," and where, the 
claimant had been diagnosed to have tinnitus, and had 
proffered competent lay evidence that he had had continuous 
symptoms of the disorder [i.e., ringing in the ears] since 
his discharge.  Because there was evidence of record 
satisfying two of the requirements of the statute, i.e., 
competent evidence of a current disability and evidence 
indicating an association between the appellant's disability 
and his active service, but there was not of record, as 
relied upon in part by the Board in denying his claim, 
competent medical evidence addressing whether there is a 
nexus between his tinnitus and his active service, VA was to 
provide the claimant with a medical "nexus" examination.  
However, in this case, there is no competent evidence of a 
relationship between his claimed disabilities and his 
military service.  See Wells, supra; see also McLendon v. 
Nicholson, 20 Vet. App. 79 (2006).  

For the foregoing reasons, the Board concludes that all 
reasonable efforts were made by VA to obtain evidence 
necessary to substantiate the claims.  The evidence of record 
provides sufficient information to adequately evaluate the 
claims.  Therefore, no further assistance to the veteran with 
the development of evidence is required, nor is there notice 
delay or deficiency resulting in any prejudice to the 
veteran.  38 U.S.C.A. § 5103A(a)(2); 38 C.F.R. § 3.159(d); 
see Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on 
other grounds, 444 F.3d 1328 (Fed. Cir. 2006).





ORDER

Entitlement to service connection for antiphospholipid 
antibody syndrome, previously claimed as a blood disorder, to 
include as being the result of exposure to herbicides, is 
denied.  

Entitlement to service connection for recurrent pneumothorax, 
previously claimed as collapsed lung, including as secondary 
to antiphospholipid antibody syndrome, is denied.  

Entitlement to service connection for hypertension and heart 
disease, including as secondary to antiphospholipid antibody 
syndrome, is denied.  



____________________________________________
C. CRAWFORD
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


